DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues the following:
Ide fails to teach or suggest a sliding interface pad that is forced against the centrifugal force bearing when any of the piezo actuators are actuated;
Ide fails to teach or suggest any sliding interface having high friction regions and low friction regions in which the piezo actuators may be either actuated or de-actuated to force the high friction regions against the centrifugal force bearing.
The examiner respectfully argues the following:
Ide teaches a sliding interface pad that is forced against the centrifugal force bearing when any of the piezo actuators are actuated. In [Col. 1, ln 45-50], Ide teaches a bearing, having a bearing pad that becomes loaded when a shaft starts to rotate (thus creating a sliding interface between the bearing pad and the shaft), and teaches a thrust bearing, that is likewise loaded. Here, Ide further teaches that if the loading is high (i.e. a heavy load is carried/supported by the bearing) then a relatively thick fluid film is used, otherwise (meaning a light load is carried/supported by the bearing) a thin film is used to reduce friction. In [Col. 33, ln 37-52;], Ide further teaches some bearing pads can be mounted on a piezoelectric element (or other actuator), such that they can be raised and lowered (note: raising and lowering the bearing pads changes the thickness of the fluid film, which also changes the amount of friction). It is worth noting that raising the bearing pads via. a piezoelectric element, forces the bearing pad (via piezoelectric actuation) towards the shaft, whereas lowering the bearing pads via. a piezoelectric element, forces the bearing pad (via piezoelectric actuation) towards the carrier. 
See above in a. Further, raising and lowering the bearing pads (via actuation/de-actuation of the piezoelectric element) changes the thickness of the fluid film, which subsequently changes the amount of friction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (U.S. 5125754).
In re claim 1, Ide teaches an elastomeric bearing assembly, comprising: 
a centrifugal force bearing (fig. 19a; carrier 10; [Col. 36, ln 41-49]) axially captured relative to a sliding interface pad (inherent; interface between bearing and shaft; [Col. 1, ln 45-50]), 
the sliding interface pad having one or more low friction regions (activated (i.e. raised) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]) and 
one or more high friction regions (deactivated (i.e. lowered) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]); and 
one or more piezo actuators (“…smart bearing includes a sensor and actuator, both made of piezoelectric material…”, [Col. 33, ln 14-24]) configured to force one or more of the high friction regions against the centrifugal force bearing when actuated (as suggested by [Col. 33, ln 37-52; Col. 1, ln 51-68]).

In re claim 3, Ide teaches the elastomeric bearing assembly of claim 1, and Ide further teaches wherein the one or more high friction regions are recessed (deactivated (i.e. lowered) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]) on the sliding interface pad relative to the one or more low friction regions (activated (i.e. raised) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]).
In re claim 6, Ide teaches the elastomeric bearing assembly of claim 1, and Ide further teaches: a spindle (shaft; [Col. 1, ln 45-50]) axially received through at least a portion of the centrifugal force bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (U.S. 5125754).
In re claim 2, Ide teaches the elastomeric bearing assembly of claim 1, and Ide further teaches
wherein the sliding interface pad has a circular shape (“Since bearings…generally include a continuous, i.e., circular, support network, the sections of any bearing employing this invention would also generally be connected in a continuous fashion…”, [Col. 39, ln 32-38]; and as suggested by fig. 19c, which shows a portion of carrier 10).
Ide further teaches that 
the bearing pads can be selectively activated and deactivated (as suggested by [Col. 33, ln 37-52]) and arranged in a circular fashion on carrier (as explained above).
However, Ide fails to explicitly teach:
wherein the one or more low friction regions (raised/activated bearing pads) and the one or more high friction regions (lowered/deactivated bearing pads) are alternating concentric segments of the sliding interface pad (carrier).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ide, to incorporate alternately raising and lowering the bearing pads, as a means of adjusting the bearings to different loadings/conditions, since it has been held that the provision of adjustability (i.e. raising and lowering the bearing pads), where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ide (U.S. 5125754) in view of Ide (U.S. 5304006).
In re claim 4, Ide (‘754) teaches the elastomeric bearing assembly of claim 1, and Ide (‘754) further teaches: 
“When a polymeric or rubber pad portion is desired, it may be molded or otherwise formed directly on the support structure.” ([Col. 12, ln 60-63]; note: polytetrafluoroethylene/PTFE/Teflon is a polymer).
Ide (‘754) fails to teach 
wherein the sliding interface pad comprises a polytetrafluoroethylene coating in the one or more low friction regions.
However, Ide (‘006) teaches
“Various materials…can be used for the shaft and bearing construction. Classes of materials which have provided good results include acetals, Teflon based materials, nylon…” ([Col. 38, ln 54-63]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Ide (‘754), to incorporate using polytetrafluoroethylene (PTFE; and commonly referred to as Teflon) to construct a portion of the bearing pad (such as a surface coating, which is formed directly on a support structure), as clearly suggested and taught by Ide (‘006), since Ide (‘006) teaches that using Teflon (or more generally PTFE) provided good results for shaft and bearing construction and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chemouni et. al. (U.S. 20050079055) in view of Ide (U.S. 5125754).
In re claim 12, Chemouni teaches a rotor assembly for a tiltrotor aircraft (helicopter; abstract), comprising: 
a rotor hub (fig. 1; hub center body 101; [0025]); 
a spindle (106) attached to the rotor hub (via. 105) and configured to attach a rotor blade to the rotor hub ([0025]; shaft/spindle 106 connects one rotor blade to the hub center body 101, usually through additional mechanical elements, such as the aforementioned bearings); 
an elastomeric bearing assembly (abstract) mounted axially on the spindle, 
However, Chemouni lacks an elastomeric bearing assembly comprising: 
a centrifugal force bearing; 
a sliding interface pad having one or more low friction regions in contact with the first end of the centrifugal force bearing; 
one or more high friction elements; and 
one or more piezo actuators configured to force one or more of the high friction elements against the centrifugal force bearing when actuated.
Ide teaches an analogous bearing assembly comprising: 
a centrifugal force bearing (fig. 19a; carrier 10; [Col. 36, ln 41-49]) having a first end (as shown in fig. 19a); 
a sliding interface pad (inherent; interface between bearing and shaft; [Col. 1, ln 45-50]) having one or more low friction regions (activated (i.e. raised) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]) in contact with the first end of the centrifugal force bearing; 
one or more high friction elements (deactivated (i.e. lowered) bearing pads; [Col. 33, ln 37-52; Col. 1, ln 51-68]); and 
one or more piezo actuators (“…smart bearing includes a sensor and actuator, both made of piezoelectric material…”, [Col. 33, ln 14-24]) configured to force one or more of the high friction elements against the centrifugal force bearing when actuated (as suggested by [Col. 33, ln 37-52; Col. 1, ln 51-68]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearings of Chemouni, to incorporate an analogous bearing assembly, as clearly suggested and taught by Ide, in order to reduce cost, “because the remainder of the pad does not contact the shaft portion to be supported, it can be formed of a less expensive material” ([Col. 41, ln20-22]).

In re claim 13, see claims 2 and 12 above.
In re claim 14, see claims 3 and 12 above.
In re claim 15, see claims 4 and 12 above.
In re claim 16, see claims 4 and 12 above.

Allowable Subject Matter
Claims 7-11 are allowed.
Claims 5 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a bearing assembly having the recited elements, including:
the high friction regions are configured to restrict rotation of the centrifugal force bearing when the one or more piezo actuators are actuated.
or including:
one or more high friction elements disposed within the hollow region, 
each of the high friction elements positioned between one of the piezo actuators and the inner wall; and
wherein the one or more piezo actuators are configured to force the one or more corresponding high friction elements against the inner wall when actuated
or a rotor assembly containing said bearing assembly, having the recited elements, including:
wherein the high friction elements are configured to restrict rotation of the centrifugal force bearing when the one or more piezo actuators are actuated.
or a rotor assembly containing said bearing assembly, having the recited elements, including:
wherein the one or more piezo actuators are configured to force the one or more corresponding high friction elements against the inner wall when actuated
or a rotor assembly containing said bearing assembly, having the recited elements, including:
a flight control computer coupled to the one or more piezo actuators, the flight control computer configured to activate the one or more piezo actuators by applying an electrical signal to the one or more piezo actuators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747   
                                                                                                                                                                                                     /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747